Regarding the independent claim 1 and, the applicant amends the claim such that the system and method comprises a first electric field generating circuit configured to generate one or more electric fields and a second electric field generating circuit configured to generate one or more electric fields, wherein the first electric field generating circuit is implanted and a second electric field generating circuit is external. This changes the scope of the claim by requiring electric field generating circuit, and limiting the location of the electric field generating circuits such that the first one has to be implanted and second one has to be external. 
Regarding independent claim 11, the amended claim further changes the scope of the claim, by removing the limitation of partially implanting one or more percutaneous leads, and instead requires that the one or more leads be implanted leads.
This would requires further search and consideration.
Note from 12:
Regarding the independent claim 1 and, the applicant amends the claim such that the system and method comprises a first electric field generating circuit configured to generate one or more electric fields and a second electric field generating circuit configured to generate one or more electric fields, wherein the first electric field generating circuit is implanted and a second electric field generating circuit is external. This changes the scope of the claim by requiring electric field generating circuit, and limiting the location of the electric field generating circuits such that the first one has to be implanted and second one has to be external. 
Regarding independent claim 11, the amended claim further changes the scope of the claim, by removing the limitation of partially implanting one or more percutaneous leads, and instead requires that the one or more leads be implanted leads.
This would requires further search and consideration.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/               Examiner, Art Unit 3792                                                                                                                                                                                         
/NIKETA PATEL/               Supervisory Patent Examiner, Art Unit 3792